Citation Nr: 1531382	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-47 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2004 to April 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The issue of entitlement to a TDIU has been raised in connection with the Veteran's appeal of the rating assigned for his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For example, in his August 2010 notice of disagreement, the Veteran stated that he is unable to maintain gainful employment due to his PTSD.  

In addition to the paper claims file, relevant records are associated with the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless files. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  In July 2015, the Veteran contacted VA regarding his appeal and reported that he was recently released from inpatient VA psychiatric treatment and that his PTSD has significantly worsened since his last VA examination in March 2012.  As a result, the Board finds that a new VA examination is warranted.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, all relevant VA treatment records since April 3, 2012, must be obtained, including any records of inpatient treatment.

With respect to entitlement to a TDIU, the Veteran must be provided appropriate notice regarding that issue, and any indicated development should be completed.  The Board notes that although the Veteran has been employed during the appeal period, it appears at least some of that work was for a friend's family business, as reported at a March 2012 VA examination.  Therefore, if otherwise called for, consideration should be given to whether the Veteran's employment has been in a protected environment such that the employment may be considered marginal on a facts found basis.  See 38 C.F.R. § 4.16(a) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) addressing the issue of entitlement to a TDIU.  

2.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  Obtain any outstanding records of relevant treatment, including from the Cincinnati VA Medical Center since April 3, 2012, to include any records related to relevant inpatient treatment, and associate them with the claims, Virtual VA, or VBMS file.   

4.  After completing the above development to the extent possible, schedule the Veteran for a VA examination to assess the current severity of his PTSD.  The claims file, including any relevant Virtual VA and VBMS records, should be made available to and reviewed by the examiner in connection with the examination.  The examiner is asked to comment on the impact of the Veteran's PTSD on his ability to secure and maintain substantially gainful employment.  For example, how would his PTSD affect his ability to function in different work environments?  A report of the examination should be prepared and associated with the Veteran's claims file.  

5.  Undertake any additional development deemed necessary after completing the above development.  For example, if the 21-8940 or any additional evidence indicates that the Veteran's other service-connected disabilities are impacting his ability to secure and maintain substantially gainful employment, the AOJ should consider whether additional examination is warranted before addressing entitlement to a TDIU.  

6.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

